United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1444
                        ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                        v.

                   Jose Rios-Sanchez, also known as Jose Rios

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                           Submitted: March 12, 2018
                              Filed: July 16, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, SHEPHERD, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

      Jose Rios-Sanchez agreed to transport drugs from Washington to Arkansas in
exchange for $1,500.00. When Nebraska State Patrol officers stopped Rios-Sanchez
for expired license plates, he consented to a vehicle search. While conducting the
search, the officers discovered seven pounds of methamphetamine in a cooler inside
the vehicle and 1.3 grams of methamphetamine in Rios-Sanchez’s sock. He pled
guilty to possession with intent to deliver 500 grams or more of methamphetamine,
in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1). Rios-Sanchez failed to appear
at his sentencing hearing scheduled for January 23, 2002. He evaded capture for over
fourteen years before he was finally located living in Wyoming. The district court1
sentenced Rios-Sanchez to a statutory minimum term of 120 months’ imprisonment.
On appeal, Rios-Sanchez argues that the district court erred when it found that he
failed to qualify for safety-valve relief. We affirm.

I.    Background

       In 2001, Rios-Sanchez lived with his wife and children in Washington. In
order to supplement his income, Rios-Sanchez agreed to deliver drugs to an
individual in Arkansas at the request of his brother’s brother-in-law. He never made
the delivery, as he was stopped by law enforcement officers in Nebraska for expired
license plates. Rios-Sanchez consented to a search, which revealed seven pounds of
methamphetamine in a cooler and 1.3 grams of methamphetamine in his sock.

      Rios-Sanchez pled guilty to possession with intent to deliver 500 grams or
more of methamphetamine. He faced a ten-year mandatory minimum penalty. Rios-
Sanchez fled the jurisdiction and did not appear for his sentencing hearing. He
moved with his wife and children to Wyoming where he lived until he was located
by law enforcement on October 11, 2016.

      A sentencing hearing was held on February 16, 2017, during which the district
court determined that Rios-Sanchez was ineligible for relief under the safety-valve
provisions of 18 U.S.C. § 3553(f) and United States Sentencing Guidelines §
5C1.2(a) because Rios-Sanchez had failed to provide all information and evidence


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                        -2-
he had concerning the offense before his January 2002 sentencing hearing. In support
of his motion for a minor role reduction, Rios-Sanchez testified at the February 2017
sentencing hearing. He also provided a written safety-valve statement. The district
court found that, while some of the testimony Rios-Sanchez provided had “a ring of
truth to it,” other testimony about the circumstances of the offense simply was not
credible.

       The court denied Rios-Sanchez’s motion for relief under the safety-valve and
for a minor role adjustment. The district court found that Rios-Sanchez’s base
offense level was 32, which was increased to level 34 because he obstructed justice.
In criminal history category I, Rios-Sanchez’s applicable advisory guideline range
was 151 to 188 months. The court granted a downward variance based on Rios-
Sanchez’s physical condition and sentenced him to a term of 120 months’
imprisonment to be followed by a five-year term of supervised release.

       On appeal, Rios-Sanchez argues that the district court’s erroneous
interpretation of 18 U.S.C. § 3553(f) deprived him of the opportunity to be sentenced
below the statutory minimum.

II.   Discussion

       We review factual findings as to safety-valve eligibility for clear error and
interpretation of the statutory safety-valve de novo. United States v. Ruacho, 746
F.3d 850, 853 (8th Cir. 2014). 18 U.S.C.§ 3553(f) allows a district court to impose
a sentence below the statutory minimum sentence if the defendant satisfies five
requirements. United States v. Delgrosso, 852 F.3d 821, 829 (8th Cir. 2017). The
only requirement at issue is whether Rios-Sanchez satisfied the fifth requirement–that
is “not later than the time of the sentencing hearing, the defendant has truthfully
provided to the Government all information and evidence the defendant has



                                         -3-
concerning the offense or offenses.” 18 U.S.C. § 3553(f)(5); U.S.S.G. § 5C1.2(a)(5).

      The government conceded that the district court erred in finding that Rios-
Sanchez was ineligible for safety-valve relief because the information was not
provided before the initial sentencing hearing. The error, however, was harmless.

      “We review for clear error a district court’s findings regarding the
completeness and truthfulness of information provided by a defendant.” Delgrosso,
852 F.3d at 829. The defendant bears the burden to show that he has satisfied each
requirement for the safety valve. United States v. Alvarado-Rivera, 412 F.3d 942,
947 (8th Cir. 2005). “Affirmance is required if the record supports the court’s
findings, regardless of which party is favored.” Id.

       Rios-Sanchez provided inconsistent statements regarding his involvement in
the offense. He provided one version that he drove to the drug dealer’s house to pick
up the drugs and another version where the drug dealer brought the drugs to his
house. Rios-Sanchez did not provide specifics on when and where the delivery was
supposed to take place. The district court found Rios-Sanchez’s explanation that the
baggie of methamphetamine found in his sock was a sample for the drug dealer
lacked credibility. After reviewing the entire record, we find there is sufficient
evidence supporting the district court’s findings regarding the lack of completeness
and truthfulness of Rios-Sanchez’s information about the offense.

III.   Conclusion

       The district court’s error in finding Rios-Sanchez was ineligible for
consideration under the safety valve was harmless. Rios-Sanchez’s written safety-
valve statement and his testimony at the sentencing hearing demonstrate he did not
truthfully proffer all information about his involvement in the offense and, therefore,



                                         -4-
did not satisfy his burden of showing he was been entitled to relief under the safety
valve. The judgment is affirmed.
                        ______________________________




                                         -5-